Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The amendment filed 01/12/2021 is acknowledged and has been entered.
	Claims 87, 88, 91, 98 and 99 have been amended. Claims 95, 100-106, 108, and 109 have been cancelled. New claims 110-114 have been added.

3.	Claims 87-94, 96-99, 107 and 110-114 have been examined.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 87-94, 96-99, 107 and 110-114 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
	This is a new matter rejection.
Currently amended claim 87 states limitations of “I54D, I54R, D26R, D26K and Y123D”. There is no support for these claim limitations found in the specification such as to convey to one skilled in the art that the inventors, at the time the application was filed, had possession of I54D, I54R, D26R, D26K and Y123D. The examiner invites applicant to point to the specific paragraph where support for "I54D, I54R, D26R, D26K and Y123D" may be found. Claim 87 and it dependent claims have no clear support in the specification and the claims as originally filed. Also, the limitations that don’t have written description in this specification and don’t have support in the priority documents.
The introduction of claim changes which involve narrowing the claims by introducing elements or limitations which are not supported by the as-filed disclosure is a violation of the written description requirement of 35 U.S.C. 112, first paragraph. See MPEP 2163.05 (II). See also In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (“Whatever may be the viability of an inductive-deductive approach to arriving at a claimed subgenus, it cannot be said that such a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.” (emphasis added)). Thus, the limitation “I54D, I54R, D26R, D26K and Y123D” is new matter because it is not supported by the as-filed disclosure.
	Applicants state that the amendments to claim 87 is supported at paragraphs [00104] and [00254].
Applicants’ arguments have been considered, but have not been found persuasive. A review of paragraphs [00104] and [00254]; however, the paragraphs do not provide support for the new limitations of "I54D, I54R, D26R, D26K and Y123D".

Conclusion
7.	No claim is allowed.

8.	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. The extension of AFCP 2.0 is part of the USPTO's on-going 

9.	Applicant's amendment necessitated the new ground(s) of objection/rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/YAN XIAO/Primary Examiner, Art Unit 1642